Citation Nr: 1030912	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, status post total knee replacement, 
secondary to in-service cold exposure.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, secondary to in-service cold exposure.

3.  Entitlement to service connection for degenerative joint 
disease of the shoulders, secondary to in-service cold exposure.

4.  Entitlement to service connection for degenerative joint 
disease of the fingers and thumb of the left hand, secondary to 
in-service cold exposure.

5.  Entitlement to service connection for atherosclerotic heart 
disease, status post coronary artery bypass graft, secondary to 
in-service cold exposure.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an increased rating for scars, currently rated 
30 percent disabling.
REPRESENTATION

Appellant represented by:	Mark E. Flanigan, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1952 to December 
1953.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2003, the RO denied entitlement to service connection for 
degenerative joint disease (DJD) of the knees, shoulders, fingers 
and thumb of the left hand, and atherosclerotic heart disease, 
each as secondary to in-service cold exposure, and also denied 
entitlement to a rating higher than 10 percent for scars, status 
post excision of basal cell carcinoma, bilateral ears and face.  
In February 2004, the RO increased the rating for the scars to 30 
percent, and the Veteran continued to seek a higher rating.  
Separately, in January 2005, the RO denied entitlement to service 
connection for tinnitus.

In a May 2007 decision, the Board denied the Veteran's claims 
listed above.  The Veteran appealed these issues to the United 
States Court of Appeals for Veterans Claims (Court).  While that 
case was pending, the Veteran's attorney and VA's Office of the 
General Counsel filed a Joint Motion to vacate the Board's 
decision and remand the Veteran's claims.  In a June 2008 Order, 
the Court granted the Joint Motion, vacated the Board's decision 
as to these claims, and remanded this case to the Board.

The Joint Motion indicated that a claim for entitlement to a 
higher initial rating for hearing loss was abandoned.  In 
December 2009, the RO granted an increased, 10 percent rating for 
bilateral hearing loss.  A notice of disagreement with this 
decision is not in the claim file; consequently, this issue is 
not before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.201, 20.302(a) (2009).

In October 2008, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for 
additional development. As discussed  below, the RO complied with 
the Board's remand instructions in providing the Veteran with 
adequate VA examinations as to the etiology of his claimed 
disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not have right knee DJD during service, 
within the one year presumptive period, or for many years 
thereafter, and his DJD of the right knee is not otherwise 
related to service, including any in-service cold injury.

2.  The Veteran did not have left knee DJD during service, within 
the one year presumptive period, or for many years thereafter, 
his DJD of the left knee is not otherwise related to service, 
including any in-service cold injury.

3.  The Veteran did not have DJD of either shoulder during 
service, within the one year presumptive period, or for many 
years thereafter, and DJD of either shoulder is not otherwise 
related to service, including any in-service cold injury.

4.  The Veteran did not have DJD of the fingers and thumb of the 
left hand during service or within the one year presumptive 
period, and his DJD of the fingers and thumb of the left hand is 
not otherwise related to service, including any in-service cold 
injury.

5.  Atherosclerotic heart disease is related to in-service cold 
exposure.
 
6.  The Veteran does not have tinnitus.

7.  The Veteran's scars of the face and ears are not painful or 
unstable, do not affect two facial features or paired sets of 
features, do not result in four or five characteristics of 
disfigurement, and do not result in limitation of function of the 
affected body part.


CONCLUSIONS OF LAW

1.  Right knee DJD, status post total knee replacement was not 
incurred in or aggravated by service and may not be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Left knee DJD was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  DJD of the shoulders was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  DJD of the fingers and thumb of the left hand was not 
incurred in or aggravated by service and may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Atherosclerotic heart disease, status post coronary artery 
bypass graft was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.303.

7.  The criteria for a rating in excess of 30 percent for 
scarring of the face and ears have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7122, 7800, 7803, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a December 2002 and September 2004 pre-rating letters, the RO 
notified the Veteran of the evidence needed to substantiate the 
claims for service connection.  These letters also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  These letters did not notify the Veteran of the evidence 
needed to substantiate his claim for an increased rating for his 
scars.  However, in his April 2004 substantive appeal (VA Form 
9), the Veteran indicated the severity of his scars, and thus 
indicated that he understood that in order to establish 
entitlement to an increased rating, he had to show that his 
disability was worse than that indicated in the assigned rating.  
Consequently, the RO's error in not explaining how to establish 
entitlement to an increased rating was not prejudicial. See 38 
C.F.R. § 19.9(a)(1) (remand required only when further action 
"is essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account 
of the rule of prejudicial error); Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative).
  
The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  In addition, while prior VA examinations were 
found by the parties to the Joint Motion to be inadequate due to 
lack of claims file review by the VA examiner and lack of 
measurements of the Veteran's scars, the new VA examinations 
ordered by the Board in its October 2008 remand pursuant to the 
Joint Motion instructions included claims file review and 
measurements of the width of the scars, and were otherwise 
adequate to decide the claims for service connection and an 
increased rating, as discussed below.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection and for an 
increased rating are thus ready to be considered on the merits.


Analysis

Joint Motion

The Joint Motion indicated that the basis for vacating and 
remanding the Board's denial of the claims of entitlement to 
service connection for DJD of the knees, shoulders, and left hand 
fingers and thumb was the Board's reliance in part on the April 
2003 VA examination.  The parties to the Joint Motion wrote, 
"Problematically, the examiner specifically noted that he did 
not review Appellant's claim file," and agreed that the DJD-
related claims should be remanded for a new examination by an 
examiner who will review the claims file, to include private 
medical records dated September 12, 1996 and August 20, 1998.  
See Joint Motion, at 3 (citing Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  VA's general counsel has held that there is no 
law or regulation requiring claims file review prior to 
examination for every case, but that there are circumstances in 
which such review should occur.  See VAOPGCPREC 20-95 (July 14, 
1995) (listing circumstances in which claims folder should be 
reviewed prior to VA examination).  Moreover, the Court has 
indicated that lack of claims file review is not, in and of 
itself, dispositive as to the probative value of a medical 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(a private medical opinion may not be discounted solely because 
the examiner did not review the claims file, and a VA opinion may 
not be given more weight because the VA examiner reviewed the 
claims file).  The Board interprets the Joint Motion to mean 
that, in the circumstances of this case, the lack of claims file 
review warranted discounting the opinion of the April 2003 VA 
examiner.  As indicated below, the Board will therefore not 
consider the opinion of any VA examiner who did not review the 
claims file prior to expressing his opinion.  

In addition, the parties to the Joint Motion found the Board's 
statement of reasons or bases with regard to the claim for 
service connection for atherosclerotic heart disease to be 
flawed, but, as the Board is granting this claim, further 
discussion of the Joint Motion in this regard is unnecessary.

The parties to the Joint Motion found the Board's statement of 
reasons or bases with regard to the claim for service connection 
for tinnitus to be flawed because the Board stated that the 
Veteran was not competent to provide a diagnosis of tinnitus but 
did not provide an adequate explanation of its finding.  The 
parties to the Joint Motion also indicated that "the Board did 
not discuss medical records from Appellant's service on reserve 
duty, dated June 21, 1973."  The Board will address the concerns 
of the Joint Motion with regard to tinnitus in the decision 
below.

Finally, the parties to the Joint Motion found that the Board 
relied on an inadequate examination for its decision denying an 
increased rating for scars because the November 2005 VA 
examination report does not appear to provide any measurement of 
the width of the Veteran's scars, which is part of the criteria 
for rating scars under 38 C.F.R. § 4.118, DC 7800.  The Board 
will therefore not rely on this examination in the decision 
below.
 

Factual Background

The record reflects that the veteran served in Korea during the 
Korean War.  He was awarded the Combat Infantryman's Badge (CIB).

The Veteran's December 1953 service separation examination 
reveals that the veteran's ears, heart, vascular system, and 
musculoskeletal system were within normal limits.

During an October 1968 periodic examination while serving in the 
Army Reserve, the Veteran denied a history of ear, nose, or 
throat trouble; running ears; hearing loss; swollen or painful 
joints; cramps in his legs; arthritis; bone, joint, or other 
deformity; or painful or "trick" shoulder or elbow.

While the Veteran reported a history of arthritis, rheumatism, or 
bursitis during examination in June 1973, he denied a history of 
arthritis during subsequent examination in February 1977 and May 
1981.  Similarly, the veteran denied a history of ear, nose, or 
throat trouble; palpitation or pounding heart; heart trouble; 
cramps in his legs; bone, joint, or other deformity; painful or 
"trick" shoulder or elbow; "trick" or locked knee during the 
1973, 1977, and 1981 examinations.  This history is supported by 
the objective physical findings as the June 1973, February 1977, 
and May 1981 examination reports reveal that the Veteran's ears; 
heart; vascular system; upper extremities; and lower extremities 
were within normal limits.

September 1996 and August 1998 treatment records of Dr. White 
indicated that the Veteran had a history of hypertension and 
cardiac arrhythmias, but not myocardial infarction.  He also 
noted a past history of frostbite to the distal lower extremities 
and to the head and neck area, and a history of arthritis.  In 
the impression section of each record, Dr. White wrote, "Skin 
changes on distal lower extremities consistent with previous 
frostbite injuries."  He did not indicate that he had reviewed 
the Veteran's claims file.
 
In February 2000, the veteran was afforded a VA cold injury 
protocol examination.  However, the examination report indicated 
that the claims file was not reviewed prior to examination.  The 
Veteran reported a history of exposure to cold weather during 
service in Korea in late 1952 and early 1953.  The Veteran's face 
and ears were reportedly affected by the cold weather.  During 
his February 2000 examination, the Veteran reported no exposure 
to his hands or feet.  He did not have any arthritis or joint 
stiffness, including limitation of motion of the parts affected 
by cold exposure.  The examiner noted that there was no 
orthopedic involvement related to his cold exposure. The Veteran 
was noted to have good dorsalis pedis palpable bilaterally.  The 
Veteran was noted to have remote cold injury to both ears, right 
more than the left as well as his nose and face. He was noted to 
have deformity and disfigurement of the right ear and recurrent 
skin cancer removal.  The Veteran denied any cold sensitivity.

Thereafter, in March 2000, the RO issued a rating action granting 
service connection for residuals of cold injuries of the right 
ear, rated as 10 percent disabling; left ear rated as 
noncompensable; and nose and face, rated as noncompensable.  In 
addition, service connection was also established for a scar, 
status post excision of recurrent basal cell carcinoma of the 
ears and face, as a residual of cold injury, rated as 10 percent 
disabling.

Subsequent private treatment records show that the Veteran was 
treated for osteoarthritis of both knees.  In September 2001, he 
underwent a total right knee replacement.

In October 2002, the Veteran submitted a claim for an increased 
rating for his service-connected residuals of frost bite to his 
nose and ear.  He also asserted that his in- service cold 
exposure resulted in arthritis of his knees, shoulders, and left 
hand; poor circulation in both lower legs; and a heart condition.

In connection with his claim, the Veteran was afforded a VA 
orthopedic examination in April 2003.  He reported a 10 year 
history of polyarthralgia involving both knees and right hip.  
Diagnoses of degenerative joint disease of the knees, shoulders, 
and left hand were rendered.  The examiner opined that the 
veteran's degenerative joint disease involving multiple joints 
was "less likely than not related to his military cold weather 
exposure."

The Veteran also underwent a VA cardiovascular examination in 
April 2003. The veteran reported a 20 year history of 
hypertension. In 2002, he developed chest pains and three vessel 
coronary artery disease (CAD) was diagnosed.  The Veteran 
underwent a successful aortocoronary bypass.  The examining 
cardiologist opined that the veteran had essential hypertension 
and atherosclerotic heart disease with status post aortocoronary 
bypass with stable angina.   He wrote, "These conditions can 
aggravate with the presence of cold injuries and also if he is 
exposed to cold weather again based on the existing problem.  So, 
at the present time, heart condition is less likely than not 
related to cold, but cold injuries can aggravate, in the future, 
his existing coronary artery disease."

In June 2003, the veteran underwent excision of multiple skin 
lesions on his head and neck areas.  These lesions were 
suspicious for skin cancer.  Physical examination revealed three 
skin lesions on his left face lateral to the left eye.  One 
lesion was approximately 1.5 cm in diameter while the other two 
were between 5mm and 10mm in diameter.  It was also noted that he 
evidence of two skin lesions on his nose.  One measured 
approximately 6-7mm in diameter while the other was approximately 
4mm in diameter. On the right side of his face, he had evidence 
of a 1 cm skin lesion.  All of the lesions were excised.  A 
subsequent pathology report notes that of the 7 specimens 
received, one revealed actinic keratosis with benign lentigo, one 
revealed squamous cell carcinoma, one revealed solar elastosis, 
and four revealed basal cell carcinomas.

Following the July 2003 rating action that denied a higher rating 
for facial scars and service connection for degenerative joint 
disease, poor circulation, and heart disease, the Veteran was 
afforded an October 2003 VA skin examination. Examination 
revealed a 2 inch scar lateral to the left eye, a 3 inch scar of 
the left cheek and mandible, an indentation of the midline of the 
nose, a 1 inch scar of the right inferior lateral portion of the 
face, and an induration of the right ear auricle. The scars on 
the midline of the nose and right ear were noted to be 1/2 inch 
thick with loss of tissue.  The examiner observed that the right 
ear auricle and midline of the nose were distorted.

Otherwise, none of the scars were noted to be painful or adherent 
to underlying tissue.  The Veteran's skin was noted to be soft 
and smooth with no irregularity.  The skin was not atrophic, 
shiny, or scaly.  There was no instability, ulceration or 
breakdown of skin associated with scarring.  The Veteran's 
scarring was superficial with no underlying soft tissue damage.  
There was no inflammation, edema, or keloid formation.  However, 
slight hypopigmentation of the superficial scars was observed.  
There was no limitation of motion or limitation of function 
caused by scarring.  Diagnosis was residuals scarring from 
excision of basal cell carcinoma of the ears and face associated 
with residuals of cold injuries.

By rating action in February 2004, the RO discontinued the 
separate disability evaluations for the veteran's residuals of 
skin cancer and cold injuries of the ears, nose, and face and 
assigned a single 30 percent disability evaluation effective from 
August 30, 2002 for this recharacterized disability.

In a September 2004 statement the Veteran discussed his in-
service cold weather exposure.  He noted that he served in areas 
where the temperature was below zero degrees.  He spent many days 
and nights in knee deep snow without proper clothing or shoes.

On a December 2004 VA examination, the Veteran denied the 
presence of tinnitus or any other head noise.

In his March 2005 notice of disagreement, the Veteran asserted 
that he had ringing in his ears all the time that he attributed 
to his military noise exposure.

In August 2005, the veteran underwent an additional VA 
audiological examination. The examining audiologist reviewed the 
veteran's claims folder and found no mention of tinnitus during 
audiological testing between 1973 and 1981.

The examiner noted that in December 2004 she asked the Veteran on 
two occasions about tinnitus.  The Veteran denied the presence of 
any tinnitus or head noise at that time.  The Veteran currently 
reported the presence of occasional head noise in the right ear.  
This was described as a soft buzzing that occurred about twice a 
month and lasted from 3 to 5 seconds each time.  He reported that 
these symptoms began around 2002 or 2003.  The examiner reported 
that details of this account were confirmed on three occasions.  
The examiner noted that the veteran's described rare episodes of 
head noise were consistent with normal auditory function and were 
not typical of an etiology of noise exposure.  As a result, a 
current diagnosis of tinnitus was not confirmed and the veteran's 
head noise was not caused by or a result of acoustic trauma from 
military service during the Korean Conflict.

In September 2005 the Veteran underwent another biopsy of several 
skin lesions. Findings were positive for basal cell carcinoma of 
the left cheek and moderately differentiated keratinizing 
squamous cell carcinoma of the right ear extending 2 mm into the 
dermis.

The Veteran underwent another VA skin examination in November 
2005.  However, as the parties to the Joint Motion found that 
this examination was flawed because the examination report "does 
not appear to provide any measurement of the width of the 
appellant's scars, which is part of the criteria for rating scars 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800."  
Consequently, the Board will neither further discuss this 
examination nor consider it in reaching its decision.

In addition, the Veteran submitted an August 2008 written 
statement from Dr. Fraser, who opined that the veteran's cold 
exposure played a significant role in his development of 
atherosclerotic heart disease.  He noted that he had reviewed the 
claims file and that the Veteran was exposed to cold weather 
while serving in Korea, particular, long hours in temperatures 
ranging from -20 to -30 degrees Fahrenheit.  Dr. Fraser also 
noted that the Veteran developed anginal chest pain and 
congestive heart failure in 2002 at age 72, and that he had a 
history of high blood pressure and cardiac arrhythmias prior to 
this time.  Dr. Fraser wrote that several articles in the medical 
literature discussing the relationship of cold to the development 
of cardiac disease support the Veteran's contentions.  He cited 
an article in the International Journal of Epidemiology entitled, 
"The elevated risk of high blood pressure, and its relation to 
the climate," which discussed ad demonstrated the relationship 
between diastolic hypertension and exposure to an adverse 
environment.   He also noted articles referenced in the 
International Journal of Epidemiology article which indicated the 
effect of long term exposure to cold on blood pressure, 
specifically, that cold weather causes higher blood pressure 
readings.  He also cited other articles indicating that cold 
weather increases various hormonal levels of the heart, arteries, 
and that exposure to cold can induce hypertension and cardiac 
hypertrophy in animal studies within one to three weeks.  Based 
on these studies and the Veteran's lack of risk factors for heart 
disease, along with the stressful and strenuous work performed by 
the Veteran during service, Dr. Fraser concluded that cold 
exposure was a major contributing factor to the development of 
the Veteran's arteriosclerotic heart disease.

A VA examination was conducted in January 2009 which considered 
each of the disabilities for which the Veteran is claiming 
service connection as well as the scars for which he is claiming 
an increased rating.  The examiner wrote, "The claim file and 
CPRS files were thoroughly reviewed."  After a comprehensive 
examination, the examiner noted that, notwithstanding the 
statement of Dr. White in his September 1996 and August 1998 
treatment records that skin changes on the distal lower 
extremities are consistent with previous frostbite injuries, 
repeated examinations found no evidence of such residual skin 
changes.  He also noted that there is no known relationship 
between the development of degenerative joint disease and distant 
brief exposure to cold, and therefore concluded that it is at 
least as likely as not that the DJD of the right and left knee, 
shoulders, and left hand fingers and thumb are unrelated to the 
Veteran's service, including his described exposure to cold 
weather.  As to the heart, the examiner found that, while chronic 
exposure to cold environments are associated with an increased 
risk of hypertension and CAD, brief exposure over a short period 
of time such as with the Veteran, is not recognized as a 
significant risk factor for the development of heart disease 
decades after exposure.  He disagreed with Dr. Fraser and 
concluded that "it is at least as likely as not that a cold 
weather injury aggravated or led to the development of coronary 
artery disease at an advanced age."  He cited the April 2003 VA 
examiner's statement  that a preexisting CAD would be unusual in 
a 25 year old could be aggravated by cold weather exposure but 
that it takes long term exposure to a cold environment before it 
appears to have any impact on the development of CAD.  The Board 
notes that, although  the VA examiner's statement of probability 
indicated a likely relationship, the context of this statement, 
i.e., his disagreement with Dr. Fraser and statements indicating 
that long term rather than short term exposure would support such 
a relationship, reflect that he believed such a relationship was 
unlikely.

As to the scars, the examiner noted multiple facial and ear scars 
related to excision of carcinomas and actinic lesions.  Each of 
the scars was linear with a width of less than 3 mm.  There was a 
one inch scar to the right of the inferior lateral ear auricle 
that was somewhat depressed.  There was a well healed one inch 
long scar parallel in length to the normal wrinkle around the 
mouth within the cheekbone.  There was a 5/8 of an inch scar of 
the concha of the right ear.  There was a two inch scar lateral 
to the left eye.  There was a three inch scar of the left cheek 
and mandible at the site of a parotid tumor resection.  There was 
a midline nose scar that was somewhat resected.  There was a one 
inch scar of the right inferior lateral lobe that was recent and 
indented.  There was no pain on examination, no adherence to the 
underlying tissue, the skin was soft and smooth with no 
irregularity or atrophy, the scars were not unstable, and there 
was some depression of the nose and right ear scar.

On the January 2009 VA audiological examination, which was 
conducted by the same VA examiner who conducted the December 2004 
and August 2005 VA audiological examinations, the Veteran did not 
complain of tinnitus.  He reported the presence of occasional 
bilateral head noise for the past twenty years, which he 
described as a high pitched buzzing sound that occurs less than 
once per month and lasts for one to two minutes each time.  The 
VA examiner noted that the claims file was not available for 
review.  She referred, however, to previous VA examination 
reports.  She noted that, on the December 2004 VA examination, 
the Veteran denied the presence of tinnitus or any other head 
noise in either ear at any time, but that on the August 2005 VA 
examination he reported a humming in the right ear about twice 
per month since 2002, with each episode lasting 3-5 seconds.  The 
VA examiner wrote that the "rare episodes of head noises" 
described in August 2005 and currently were consistent with 
normal auditory function and not typical of an etiology of noise 
exposure.  In the diagnosis section of the report the examiner 
indicted that the description of occasional bilateral high 
pitched buzzing sound occurring less than once per month lasting 
for 1-2 minutes each time for the past 20 years would not be 
classified as tinnitus because "it is generally accepted that 
head noise is not classified as tinnitus unless it is present at 
least five minutes per week."  The examiner noted that it was 
not possible to address the June 1973 record showing the 
Veteran's reported tinnitus because that record had not been made 
available, and that if the record were received, it would be 
reviewed and an addendum prepared.  She concluded, however, that, 
based on the Veteran's reports since 2004, the criterion for 
tinnitus was not met by the Veteran, and he therefore did not 
have tinnitus that was related to service.

The same VA examiner reviewed the claims file and prepared an 
addendum in April 2009.  She noted the 1973 Reserve quadrennial 
examination report indicating hypoacusis, neuro-sensory, 
bilateral, moderate to severe high frequency, secondary to 
acoustic trauma."  She noted a subsequent June 1973 report 
containing the statement, "bilateral moderate to severe high 
frequency loss, H3 profile," and that subsequent February 1977 
and May 1981 hearing exams contained no statements regarding 
hearing and listed  the profile for hearing as 1.  An enlistment 
physical was not found and no statement regarding tinnitus was 
found.  The VA examiner reiterated her conclusion that, based on 
the accepted definition of tinnitus and her examination of the 
Veteran including his statements, it is not likely ("less likely 
than not") that the Veteran has tinnitus related to his service 
connected bilateral hearing loss or noise exposure during 
service.  
 
Analysis

Service Connection Claims

Initially, the Board notes that the veteran served during the 
Korean War assigned to an infantry unit and awarded the Combat 
Infantryman's Badge. Therefore, the Board finds that the 
provisions of 38 U.S.C.A. § 1154(b) are for application.  
Pursuant to this statute, if a combat veteran presents 
satisfactory lay or other evidence of service incurrence or 
aggravation of a disease or injury, which is consistent with the 
circumstances or hardships of his service, then an evidentiary 
presumption of service connection arises and the burden shifts to 
the government to disprove service incurrence or aggravation by 
clear and convincing evidence.  See also 38 C.F.R. § 3.304(d) 
(2009).  However, this reduced evidentiary burden relates only to 
the issue of service incurrence, and not to whether a veteran has 
a current disability or whether a current disability is linked to 
the incident in service.  See Huston v. Principi, 18 Vet. App. 
395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Thus, the Board accepts the Veteran's account of being exposed to 
extreme cold weather and loud noise during combat while in 
service, and will address below whether the other requirements 
for establishing entitlement to service connection have been met.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

As to the Veteran's heart disease, while there is no evidence of 
such disease in service or for many years thereafter, there are 
conflicting medical opinions as to whether his current 
atherosclerotic heart disease is related to his in-service cold 
exposure.  Dr. Fraser found such a relationship likely, and the 
January 2009 VA examiner found such a relationship unlikely.  
Each explained the reasons for his conclusion, with Dr. Fraser 
believing the Veteran's relatively short term exposure to be 
enough to cause or contribute to his subsequent development of 
atherosclerotic heart disease, while the VA examiner believed 
that longer term exposure was required.  Dr. Fraser cited 
multiple specific studies in support of his conclusion while the 
VA examiner referred more generally to studies in support of his 
conclusion.  Some of the studies cited by Dr. Fraser appeared to 
be studies of people living in a cold weather environment, but 
others were either ambiguous as to the time of exposure or, as in 
the case of animal studies, indicated that shorter term exposure 
could result in hypertension and cardiac hypertrophy.  Given Dr. 
Fraser's more specific reliance on medical literature, including 
some studies that provided direct support for his position, his 
opinion of a likely relationship between the Veteran's in-service 
cold exposure and his atherosclerotic heart disease is entitled 
to at least as much weight as that of the January 2009 VA 
examiner.  Consequently, service connection for atherosclerotic 
heart disease is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

As to the other disabilities, while the Veteran currently has 
degenerative joint disease of both knees, both shoulders, and 
fingers and thumb of left hand, there is no evidence that the 
veteran had arthritis of either knee, either shoulder, or any 
fingers or thumb of the left hand during active service or within 
one year of separation from active service. On the contrary, his 
1953 service separation examination is negative for any pertinent 
findings of arthritis.  In addition, the Veteran did not 
indicate, and the evidence does not otherwise reflect,  that his 
DJD and arthritis manifested in service or within the one-year 
presumptive period, or that there was continuity of 
symptomatology.  Moreover, to the extent that the Veteran may 
have implicitly indicated that there was continuity of 
symptomatology, or that any cold injury residuals arose before 
they were diagnosed many years after service, while the Veteran 
is competent to describe his lay observations and the Board has 
accepted his testimony as to the circumstances of his combat 
service, his testimony as to post-service matters must be weighed 
against the other evidence of record.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).   That post service 
evidence indicates a lack of continuity of symptomatology.  
Specifically, the normal June 1973, February 1977, and May 1981 
examination reports and the Veteran's denial of a history of 
arthritis, rheumatism, or bursitis, leg cramps, bone, joint, or 
other deformity, painful or trick shoulder or elbow or trick or 
locked knee in the reports of medical history contemporaneous to 
those examination reports, other than the report of a history of 
arthritis, rheumatism, or bursitis on the June 1973 report of 
medical history.  The lack of specific testimony as to continuity 
of symptomatology combined with the normal examination findings 
and mostly normal reports of medical history warrant a finding 
that there was no continuity of symptomatology with regard to 
degenerative joint disease of the knees, shoulders, or fingers 
and thumb of the left hand.

Rather than stating that he experienced continuity of 
symptomatology, the Veteran asserts that his current degenerative 
joint disease of  multiple joints is the result of his in-service 
cold weather exposure.  He noted that medical literature causes 
changes in the joints, that it was inconsistent to grant service 
connection for his face because of cold exposure but to deny 
service connection for other disabilities claimed as due to cold 
exposure.  He also challenged the conclusions of the VA 
physicians who opined otherwise because they had not experienced 
cold exposure, in particular one VA physician who had lived for 
most of his life in Arizona.

While the Veteran is competent to testify as to lay observations, 
lay testimony as to matters of etiology is sometimes competent 
and other times not competent.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement 
that "a valid medical opinion" was required to establish nexus, 
and that a layperson was "not competent" to provide testimony as 
to nexus because she was a layperson, conflicts with Jandreau); 
Jandreau,  492 F.3d at 1377, n. 4 (sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer).  The question of the relationship between a 
current disability and cold exposure appears to the Board to be 
an internal disease process more akin to the type of question a 
layperson is not competent to answer, similar to the etiology of 
rheumatic fever or a psychiatric disability, than to those a 
layperson is competent to answer, such as dislocated shoulder, 
varicose veins, or flat feet.  Compare Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis) and Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It 
is generally the province of medical professionals to diagnose or 
label a mental condition, not the claimant");with Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).  
However, even if the Veteran were competent to state that his 
current degenerative joint disease is related to his in-service 
cold exposure, his testimony is outweighed by the other evidence 
of record, for the following reasons.

The February 2000 and April 2003 VA examiner's opinions as to the 
etiology of the Veteran's DJD will not be considered because they 
did not review the claims file prior to offering these opinions, 
pursuant to the instructions in the Joint Motion.  The only other 
medical opinions as to the etiology of the Veteran's DJD are 
those of Dr. White in September 1996 and August 1998, and the 
January 2009 VA examiner.  Dr White found that skin changes on 
the Veteran's distal lower extremities were consistent with 
previous frostbite injuries.  Dr. White's opinion is of limited 
probative value on the question of the etiology of the Veteran's 
DJD for several reasons.  First, although he noted a history of 
arthritis, he did not specifically opine that any current DJD was 
related to in-service cold exposure; rather, he noted generally 
that skin changes on the distal lower extremities were consistent 
with previous frostbite injuries.  In addition, Dr. White did not 
explain his reasons for this conclusion.  See Nieves-Rodriguez, 
22 Vet. App. at 304 (most of the probative value of a medical 
opinion comes from its reasoning).  Finally, Dr. White did not 
review the claims file, which is not in and of itself a reason 
for rejecting his opinion but the parties to the Joint Motion 
have indicated that such claims file review would be important, 
if not necessary, in order for a physician to render a probative 
opinion in the instant case.

In contrast, the January 2009 VA examiner indicated that the 
claims file and CPRS files were thoroughly reviewed, and 
explained the reasons for his conclusions that the DJD of the 
knees, shoulders, and left hand fingers and thumb were not likely 
related to service, including cold weather exposure ("at least 
as likely as not . . . unrelated").  Specifically, he noted that 
there is no known relationship between the development of DJD and 
distant brief exposure to cold and also that repeated 
examinations, other than those of Dr. White, found no evidence of 
skin changes residual to frostbite.  Thus, the VA examiner's 
opinion complied with the Joint Motion and Board remand 
instructions indicating that he should consider Dr. White's 
treatment records, and was also probative because he explained 
the reasons for his conclusions based on an accurate 
characterization of the evidence of record as well as the general 
medical literature.  His opinion is therefore entitled to 
substantial probative weight, and thus outweighs the opinions of 
Dr. White and the Veteran to the contrary.

For the foregoing reasons, the preponderance of the evidence is 
against a finding DJD in service or within the one-year 
presumptive period and against a nexus between the Veteran's 
current DJD of the knees, shoulders and left hand fingers and 
thumb and service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claims for service 
connection for these disabilities must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As to the claim for service connection for tinnitus, a necessary 
element for establishing any service connection claim is the 
existence of a current disability.  See Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
his claim for service connection for tinnitus in April 2004.  
This claim must be denied because of the lack of existence of a 
current disability

As noted in the Joint Motion, a Veteran is competent to testify 
to the symptoms of tinnitus, i.e., ringing in the ears. See 
Charles v. Principi, 16 Vet.App. 370, 374 (2002) ("ringing in 
the ears is capable of lay observation").  However, his 
testimony must be weighed against the other evidence of record.  
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  There 
is conflicting evidence as to whether the Veteran currently has 
tinnitus.  In his March 2005 notice of disagreement, the Veteran 
wrote that he has had ringing in the ears all of the time since 
he was exposed to loud noise in the military.  As this would 
include the time since filing his claim, this statement is 
competent evidence that the Veteran currently experiences ringing 
in the ears.  However, the Veteran's statements during the 
December 2004, August 2005, and January 2009 VA examinations are 
far more specific with regard to his audiological symptoms, and 
conflict with his general assertion that he has ringing in the 
ears all of the time.  Specifically, on the December 2004 VA 
examination, the Veteran denied "the present of tinnitus or any 
other head noise at any time."  The same VA examiner noted this 
denial in her August 2005 VA examination report and asked 
questions designed to elicit a more specific response from the 
Veteran.  In response to these questions, the Veteran indicated 
and subsequently confirmed that what he experienced was the 
presence of occasional head noise in the right ear since 2002, 
which he described as a soft buzzing noise occurring about twice 
per month and lasting from three to five seconds each time.  On 
the January 2009 VA examination, the Veteran reported the 
presence of occasional bilateral head noise for the past 20 
years, which he described as a high pitched buzzing sound that 
occurred less than once per month and lasted for 1-2 minutes each 
time.  Analyzing the audiological symptoms reported by the 
Veteran, the August 2005 VA examiner concluded, "The rare 
episodes of head noise he described are consistent with normal 
auditory function and are not typical of an etiology of noise 
exposure."  In her diagnosis, the VA examiner noted the 
inconsistency between the Veteran's responses on examination and 
in his written statements, and wrote that, based on his responses 
during the examination that a diagnosis of tinnitus was not 
confirmed and given the recent onset indicated by  the Veteran, 
was not related to service.  The same examiner reached a similar 
conclusion in January 2009, and she adhered to this conclusion in 
an April 2009 addendum in which she considered a request to 
address the June 1973 record showing the Veteran's reported 
tinnitus, but noted that hypoacusis rather than tinnitus had been 
reported.

In determining whether the above evidence indicates that the 
Veteran has tinnitus, the Board may not make its own independent 
medical determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
In Charles, the Court noted that the Veteran had been diagnosed 
with tinnitus, and defined tinnitus as "a noise in the ears, 
such as ringing, buzzing, roaring, or clicking").  Charles, 16 
Vet. App. at 374 (citing Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994)).  The Court also found that the Veteran's 
testimony that he experienced ringing in the ears in and since 
service was competent evidence of tinnitus and indicated that it 
viewed ringing in the ears and tinnitus as synonymous.  See id. 
("ringing in the ears (i.e., tinnitus)."  However, the record 
before the Board contains a medical opinion specific to the 
instant case indicating that the description given by the Veteran 
of his symptoms did not constitute tinnitus.  As the Board cannot 
make its own medical judgment, it must rely on this medical 
opinion.  Thus, the Board finds that the symptoms described by 
the Veteran on the December 2004, August 2005, and January 2009 
VA examinations reflect that he does not have this disability.  
To the extent that the Veteran described other symptoms, such as 
"ringing in the ears," the Board finds that his statements to 
the VA examiner during examinations using different terminology 
is a more accurate description of his symptoms than the terms 
used in his lay statements.  Thus, the preponderance of the 
competent evidence reflects that the Veteran has not had tinnitus 
since filing his claim, and his claim for service connection must 
be denied because of a lack of evidence of a current disability.

The Board will also address what the parties to the Joint Motion 
referred to as "medical records from Appellant's service on 
reserve duty, dated June 21, 1973, which noted tinnitus."  The 
Board's review of the claims file  does not reveal a document 
meeting this precise description, and the Record to which the 
Joint Motion cites (R. at 361-62, cited in Joint Motion, at 4) is 
not part of the material in the claims file constituting the 
record before the Board.  There is a June 20, 1973 report of 
quadrennial medical examination and a June 20, 1973 report of 
quadrennial medical history.  The June 20, 1973 report of medical 
examination indicates in the summary of defects and diagnoses: 
"Hyperacusis, neurosensory, bilateral, moderate to severe high 
frequency secondary to acoustic trauma."  Hyperacusis is defined 
as "exceptionally acute hearing, the hearing threshold being 
unusually low [;i]t may or may not be accompanied by pain."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 878 (30th ed. 2003).  
Thus, hyperacusis is not tinnitus, and the VA examiner's 
statement that "no mention of tinnitus was found" in the claims 
file audiometric records appears to be accurate.

In any event, the Veteran's testimony that he has experienced 
ringing in the ears since service is contradicted by his denial 
of a history of ear, nose, or throat trouble on the October 1968, 
June 1973, February 1977, and May 1981 periodic and quadrennial 
reports of medical history and the negative findings with regard 
to the ears on the corresponding examination reports.  The Board 
finds that these statements of the Veteran supported by 
examination findings outweigh his later statements that he 
experienced ringing in the ears continuously since service.  The 
Board therefore finds that the Veteran's statements as to 
continuity of tinnitus symptomatology are not credible.

For the foregoing reasons, the Board finds that the Veteran has 
not met his burden as to the "current disability" element of 
claim for service connection for tinnitus because the weight of 
the competent evidence is against the existence of such current 
disability.  Moreover, his testimony as to continuity of tinnitus 
symptomatology is not credible.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for tinnitus must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. at 53.

As to the claim for a rating in excess of 30 percent for scars of 
the ears and face, The Board notes that cold injuries are 
evaluated under Diagnostic Code 7122. Under these criteria, a 30 
percent rating is assigned for cold injury residuals which 
include arthralgia or other pain, numbness or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis). A 20 percent 
disability rating is warranted for cold injury residuals which 
include arthralgia or other pain, numbness or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities. A 10 
percent disability rating is warranted for arthralgia or other 
pain, numbness, or cold sensitivity.

The Board notes that the 2003 and 2009 VA examinations do not 
reveal any arthralgia or pain associated with the veteran's 
residual scarring. Furthermore, there is no current complaint of 
numbness or cold sensitivity; rather, the veteran's complaints 
have centered on the appearance of his face and ears. Thus, the 
Board concludes that the criteria for a compensable evaluation 
under Diagnostic Code 7122 are not met.

However, the Board acknowledges that the evidence shows that the 
veteran's in-service cold weather exposure has resulted in 
multiple areas of skin cancer (both basal cell and squamous cell) 
over various parts of his face and ears.  Note 1 following DC 
7122 provides for additional rating evaluations for amputations 
of fingers or toes. Complications, such as squamous cell 
carcinoma at the site of a cold injury scar, or peripheral 
neuropathy and other disabilities that have been diagnosed as 
residual effects of cold injuries such as Raynaud's phenomenon or 
muscle atrophy also warrant an additional rating evaluation. 
Thus, the Board will consider whether a higher rating is 
warranted based upon current residual scarring.

The RO has assigned a combined disability evaluation of 30 
percent for scarring resulting from his cold weather exposure 
under 38 C.F.R. § 4.118, DC 7800. Under these criteria, a 30 
percent rating is assigned for scarring when there is either 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, or 
lips); or when there are two or three characteristics of 
disfigurement.

A 50 percent rating is assigned when scarring causes 
disfigurement of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features; or when there are four or 
five characteristics of disfigurement. The 8 characteristics of 
disfigurement are:

1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at 
least one-quarter inch (0.6 cm.) wide at widest part; 3) Surface 
contour of scar elevated or depressed on palpation; 4) Scar 
adherent to underlying tissue; 5) Skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 sq. cm.); 6) Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and 8) Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

The October 2003 VA examination report shows that the veteran's 
scars of the midline of he nose and right ear resulted in loss of 
tissue and were noted to be "distorted." However, while the 
veteran's scarring results in visible or palpable tissue loss 
with a depression of the nose and ear, the evidence does not show 
either gross distortion or asymmetry of two features or paired 
sets of features as contemplated by a higher rating. On the 
contrary, the January 2009 VA examination report indicated that 
there was no gross distortion or asymmetry of any feature or set 
of paired featured.

The veteran's scarring also fails to meet four characteristics of 
disfigurement, so as to warrant a 50 percent rating. While the 
veteran meets several of the characteristics of disfigurement 
(such as the surface contour of the scarring slightly depressed 
on palpation), the veteran's scarring does not cover a surface 
area exceeding six square inches, and, as such, does not meet 
four of the eight characteristics of disfigurement by definition. 
Furthermore, the veteran's scarring is not adherent to the 
underlying tissue and the scarring is not 5 inches or greater in 
length or one quarter inch or greater in width.. Therefore, the 
Veteran fails to meet the required number of characteristics of 
disfigurement. As such, the veteran's scarring fails to meet the 
criteria for a rating in excess of 30 percent under Diagnostic 
Code 7800.

The Board has considered whether evaluating each residual scar 
individually would result in a higher combined evaluation for 
scarring.  In this regard, the Rating Schedule provides that 
unstable superficial scars will be rated as 10 percent disabling 
under DC 7803.  Under DC 7804, superficial scars which are 
painful on examination will be rated as 10 percent disabling. The 
Notes to DC 7803 and 7804 provide that an unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar and a superficial scar is one not associated with 
underlying soft tissue damage.  Scars may also be rated under DC 
7805 based on limitation of function of affected part.

As noted above, multiple separate scars were identified during VA 
examination in July 2003 none of which were noted to be unstable, 
ulcerating or manifested by skin breakdown.  Furthermore, none of 
the scarring was found to be painful or adherent to underlying 
tissue.  Similarly, multiple residuals scars were noted during 
examination in January 2009.  Again, there was no instability, 
ulceration, or skin breakdown associated with any of the scars.  
Likewise, there was no pain in the scars or adherence to 
underlying tissue.  In light of the foregoing, the Board 
concludes that compensable evaluations under DC 7803 or DC 7804 
are not warranted for any of the residual scarring.  Thus, 
evaluation of each current residual scar separately would not 
result in a combined evaluation in excess of the 30 percent 
currently assigned under DC 7800.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as governing 
norms.  If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether an extraschedular rating is 
warranted. 

The discussion above reflects that the symptoms of the Veteran's 
scars are fully contemplated by the applicable rating criteria.  
Thus, consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  In any event, 
the Veteran did not claim, and the evidence does not reflect, 
that there has been marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for the Veteran's scars of the ears and 
face for is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for scars 
of the ears and face.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for an increased 
rating for scars of the ears and face must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to service connection for degenerative joint disease 
of the right knee, status post total knee replacement, secondary 
to in-service cold exposure, is denied.

Entitlement to service connection for degenerative joint disease 
of the left knee, secondary to in-service cold exposure, is 
denied.

Entitlement to service connection for degenerative joint disease 
of the shoulders, secondary to in-service cold exposure, is 
denied.

Entitlement to service connection for degenerative joint disease 
of the fingers and thumb of the left hand, secondary to in-
service cold exposure, is denied.

Entitlement to service connection for atherosclerotic heart 
disease, status post coronary artery bypass graft, secondary to 
in-service cold exposure, is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for scars, currently rated 30 
percent disabling, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


